Hoar, J.
The ruling to which exceptions were taken at the, trial was this : that the plaintiffs could not maintain their action upon the contract set forth in the declaration, because it was a contract for the sale of merchandise for the price of more than fifty dollars, and there was no acceptance of any part of the goods, or giving anything in earnest to bind the bargain, or part payment, and no sufficient note or memorandum in writing of the bargain made and signed by the defendants, or by any person thereunto by them lawfully authorized. Gen. Sts. c. 105, § 5. And the question before us is of the sufficiency of the memorandum produced.
The first objection is, that neither the memorandum signed by the purchasers and delivered to the sellers, nor the counterpart signed by the sellers and delivered to the purchasers, contains in itself a complete statement of the bargain ; that there is nothing in the papers themselves by which they can be connected, and it is not sufficient to connect them by paroi; and that if connected they are only orders, and do not amount to a contract.
On examining the memorandum retained by the sellers, which is signed by the plaintiffs, we think it is a complete memorandum of the bargain proved, and would undoubtedly have been sufficient in an action by the defendants against the plaintiffs. *416It must be observed that the contract itself, and the memorandum which is necessary to its validity under the statute of frauds, are in their nature distinct things. The statute presupposes a contract by paroi. Marsh v. Hyde, 3 Gray, 333. The contract may be made at one time, and the note or memorandum of it at a subsequent time. The contract may be proved by paroi, and the memorandum may be supplied by documents and letters, written at various times, if they all appear to have relation to it, and if coupled together, they contain by statement or reference all the essential parts of the bargain, signed by the party to be charged or his agent. Williams v. Bacon, 2 Gray, 387. Now it was proved by paroi testimony that the contract declared on was made orally by the defendants, through their agent, with the plaintiff; and that the memorandum was delivered to the defendants by the plaintiffs as a statement of the terms of the bargain. In the printed part, it is spoken of as “ this contract,” and “ the contract.” It recites that “ every effort will be made for the fulfilment of this contract.” It then contains a request to the. defendants ■ to deliver the coal, “ on the above terms and conditions,” “ at your wharves at Philadelphia ” — the defendants’ place of business — “ to be shipped to Cambridgeport” — the plaintiffs’ place of business. The quantity, price and terms of payment are then stated. It says, “ we will send our own vessels,” an agreement to receive; and concludes with an option to “the purchaser” to refuse all but the first cargo if that is not satisfactory. That there is a contract, a seller, a purchaser, a thing sold, a price, a place of delivery, and terms of payment, all sufficiently appear. It is true that part of the paper is in form 'an order ; but we can have no doubt that, taking the whole together, it shows an agreement to purchase. As was said by Mansfield, C. J. in Allen v. Bennet, 3 Taunt. 169, “ The defendant’s counsel distinguishes between an order and an agreement to buy; but if I go to a shop and order goods do not I agree to buy them ? ”
The only defect, then, is the want of the signature of the defendants or that of their authorized agent. If this had been the only paper executed, it would deserve serious consideration, *417whether, if shown to have been made as a memorandum of a bargain concluded between the parties, delivered as such by the plaintiffs, and accepted as such by the agent of the defendants, the printed name of the defendants would not have been sufficient, upon the authorities, to answer the requirements of the statute as a signature by them. Saunderson v. Jackson, 3 Esp. R.180; S. C. 2 B. & P. 238. But we do not put the case on this ground, because the counterpart of the contract, delivered by the defendants to the plaintiffs, is signed by. them through their agent Betteley. As a separate paper, that is in its turn defective, by reason of not containing the name of the purchaser. But the two papers were prepared at one time, and delivered simultaneously as parts of the same transaction. The one produced by the plaintiffs is signed so as to charge the defendants. They gave to the defendants one by which they were themselves bound. The two show clearly, when construed by their own language as applied to the existing circumstances, which party was the seller, and which the purchaser. And we can see no reason upon principle or authority why they should not have the same effect, as if both the signatures were to the same paper. The intrinsic evidence which they afford that they refer to the same transaction is very strong, and competent for the consideration of a jury ; and, in the absence of all proof that a precisely similar contract was made by either party with any other person, would be extremely cogent.
The case does not much resemble any of those cited for the defendants, in which the doctrine has been stated that when the memorandum is made out from several papers they must be shown upon their face to have a mutual relation to each other; and that this relation cannot be established by extrinsic evidence. This is the rule of the text books; 2 Kent Com. (6th ed.) 511; Browne on St. of Frauds, § 350; and its general correctness is well settled. Morton v. Dean, 13 Met. 385. Most of the cases to which we have been referred have been those of sales at auction, where the conditions of sale were not contained in or annexed to the memorandum which was signed. Here the whole terms and conditions of the bargain are stated alike in *418the two copies of the memorandum, one of which is signed by each party.
There are, however, two specific objections which deserve attention. In each paper the statement is made, “ We will send our own vessels ; ” and as they are signed, one by the plaintiffs and the other by the defendants, it is urged that the meaning of the word “ we ” becomes uncertain, or that the two parts of the memorandum are made contradictory. Beside this, one part of the contract was altered by the additional agreement written by the defendants’ agent and signed by the plaintiffs, “ to be shipped immediately if vessels are not sent; ” and no corresponding alteration has been signed by the defendants.
The first difficulty seems to be capable of a satisfactory solution. The printed part of the memorandum clearly contemplates that the shipment of the coal is to be made in vessels to be furnished by the vendors; although they assumed no respon sibility ábout the vessels except reasonable diligence in procuring them. The insertion of the written clause, “we will send our own vessels,” could only be explained as importing a change in this respect. In the part of the contract signed by the plaintiffs, “we’’would mean the purchaser. In the other part the phrase follows the expression “ your wharves,” when speaking of the wharves of the defendants; and “ we ” is thus used in contradistinction from “ you,” the vendors. The agent of the vendors signs the paper; but still, if not with perfect grammatical correctness of expression, it is sufficiently obvious that in using the word “ we ” he means the purchasers.
The additional clause written upon the part of the memorandum retained by the defendants presents a more difficult question, though it shows very clearly who were meant by “ we ” in the part of the contract just considered. But it is obvious that it was not meant to impair the contract which had been made. It is an additional stipulation to take effect upon a contingency which has not happened. The evidence showed that vessels were sent by the plaintiffs. And if the contingency had happened, it was only the substitution of a new mode of perform anee, of which the defendants or plaintiffs might have availed *419themselves, even if made only by paroi. Cummings v. Arnold, 3 Met. 486. Stearns v. Hall, 9 Cush. 31. If it were not binding on the defendants, because no memorandum of it was signed by them, it could not prevent the plaintiffs from enforcing the original contract. It is obviously inadmissible, for the defendants to set it up as changing the contract, as evidenced by the completed memorandum, and at the same time to deny its obligation for want of their own signature.
It was held by the English court of exchequer, in the recent case of Bluck v. Gompertz, 7 Welsh., Hurlst. & Gord. 862, that where a correction was made upon the memorandum of a contract by the defendant, and signed only by the plaintiff, the original signature of the defendant was a sufficient signing under the statute. That decision would be applicable to the present case, if the memorandum had been contained in one paper, or if the indorsement had been made upon the part containing the signature of the defendants’ agent. It is more doubtful whether it can be held to have the same effect where the memorandum is contained on separate papers, and we do not put the decision on that ground.
The other grounds of exception taken at the trial have not been insisted on by the plaintiff’s counsel, and are clearly untenable. Exceptions sustained.